DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Denison (US 2008/0169513) in view of Applicant’s admitted prior art (“AAPA”).
Denison discloses an integrated circuit (Figs. 1-6, particularly see Fig. 3C), comprising:  
a collector including a collector region (similar to 108 and 110, as shown in Fig. 1, which can naturally function as at least a portion of a substrate for the devices built thereon, and can naturally function as at least one region (i.e., one of the regions) of the entirety of the collector structure) comprising a semiconductor substrate having a first conductivity type (n);
a base including a base region (similar to 114) located entirely above a top surface of the above identified semiconductor substrate comprised in the above identified one collector region and having a second different conductivity type (p);
an emitter including an emitter strip (see 300 in Fig. 3C, which is similar to region 116 in Fig. 1) within the base region, the emitter strip having a first width and naturally comprising a first dopant with the first (i.e., n) conductivity type and naturally having a first dopant concentration;
a plurality of segmented emitter contacts (302 or 306 shown in Fig. 3C) within the emitter strip, each segmented emitter contact having a second width less than the first width and naturally comprising a second dopant (at least comprising the same dopant as the first dopant, as each of segmented contact regions is still within the n-type doped emitter strip region) with the first conductivity type and naturally having a second concentration, each segmented emitter contact being spaced from a nearest neighbor segmented emitter contact by a portion of the emitter strip.
Furthermore, it is noted that any potential implications regarding how the collector region is formed, such as whether it is formed in one step or in multiple steps, and/or whether it is formed alone or formed together with other portions/regions of the collector structure, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Denison further discloses that the segmented emitter contacts can be formed of contact diffusion regions (306).
Denison does not more expressly disclose that the second concentration for the emitter contacts can be greater than the first concentration for the emitter strip, one of the ordinary skill in the art, as evidenced in AAPA (Fig. 1B), would readily recognize that the region of the emitter contacts (140b) can be commonly and desirably greater than that for the surrounding emitter region (140a) that is in contact with the base region (125) for forming the desired good and/or Ohmic contact between the region of the emitter contact and the overlying emitter electrode (160).    
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known feature of an emitter having two doping concentrations, such as that of AAPA, into the device of Denison, so that a bipolar transistor device with desired and/or required electric contact for the emitter would be obtained.
Regarding claim 2, in addition to what have been discussed above, it is further noted that, in Denison, each of the above identified segmented emitter contacts in a same column has a long axis, and the emitter segments are aligned along their long axes.
Regarding claim 6, in addition to what have been discussed above, it is further noted that, in Denison, the emitter, base and collector define a bipolar transistor, and it can further comprise a planar MOS transistor formed over the substrate, the bipolar transistor and the planar MOS transistor can be naturally configured to cooperate to perform a circuit function (see [0026]).
Regarding claim 7, in addition to what have been discussed above, it is further noted that the plurality of segmented emitter contacts in Denison can also include at least eight emitter segments (see 302 in Fig. 3A).
Regarding claim 3-5, in addition to what have been discussed above, it is further noted that: Denison does not more explicitly disclose that the first and second dopants can be As (as recited in claim 3); that the plurality of segmented emitter contacts can have at least three contacts with different separation distances among them (as recited in claim 4); and/or the resulting transistor can have a super-beta of greater than 3500 (at recited in claim 5). 
However, it is noted that it is well known in the art that: As is one of the few most commonly used dopants for achieving the desired n-doping result, as further evidenced in AAPA; the distances among the segmented emitter contacts and the beta number for the transistor are each art-recognized, result-oriented, important parameters, subject to routine experimentation and optimization; and/or a transistor can be commonly desired to have a super-beta for achieving the desired and/or required device performance.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to further incorporate the art-well-known As dopant into the device of Denison, and/or with the  distances among the segmented emitter contacts being substantially different from each other, and/or with the beta being substantially close or higher than 3500, so that a bipolar transistor device with desired and/or required doping type and/or device performance would be obtained, as it has been held that (with respect to the choice of As dopant):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
And/or that (with respect to the parameters): 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, 10-11, 25-26, 32 and 35, in addition to what have been discussed above, it is further noted that Denison further discloses that the segmented emitter contacts can be formed of contact diffusion regions (306).
Denison does not more explicitly disclose that each of the segmented emitter contact can comprise an As-doped emitter electrode that contacts each segmented emitter contact through a corresponding opening in a dielectric layer over the emitter strip (as recited in claims 8, 25, 32); the dielectric layer touching the emitter strip between each pair of nearest neighbor emitter segments (as recited in claim 10); and/or the base region can include a heterogeneous layer including a SiGe layer between two Si layers (as recited in claims 11, 32).
However, one of the ordinary skill in the art, as further evidenced in AAPA (Fig. 1B), would readily recognize that an individual contact area for the required emitter electrode (160; polysilicon) can be readily defined through a contact opening formed in a dielectric layer (155); and/or or the base region (125) can desirably include a heterogeneous layer including a SiGe layer between two Si layers for better device performance.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to further incorporate the art-well-known As-doped polysilicon emitter electrode, contact-opening-defining dielectric layer, and/or Si/SiGe/Si base region, such as that of AAPA, into the device of Denison, so that a bipolar transistor device with desired and/or required contact openings, and/or with the improved device performance, would be obtained.
Regarding claims 27, 30 and 34, in addition to what have been discussed above, it is further noted that: the two doping concentrations and the area ratio of strip to contacts are each art-recognized, result-oriented, important parameters, subject to routine experimentation and optimization; and that:
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claims rejected above have been considered but are moot because the new ground of rejections set forth above in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898